Opinion of the Court
Paul W. Brosman, Judge:
Following his trial by general court-martial, the accused in this case was found guilty of desertion, in violation of the Uniform Code of Military Justice, Article 85, 50 USC § 679. The issue now before us has to do with no more than the sufficiency of the record to support the court-martial’s finding of apprehension. As to this, we are controlled by our opinion in United States v. Simone, 6 USCMA 146, 19 CMR 272, decided this day, which holds that, under present Army Regulations, a proper morning report entry recording the fact that an accused’s absence was terminated in that manner is both admissible and sufficient to sustain such a finding.
The findings of guilty and the decision of the board of review must be, and are hereby, affirmed.
Chief Judge QUINN and Judge LATI-MER concur.